Case 1:21-mj-01774-UA Document 3 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

meee meee eee n - ~ - 4
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -CR-1774)( )
Faisal Ali
Defendant(s).
x
pets Alli hereby voluntarily consents to
participate in the following proceeding via__ videoconferencing or X_ teleconferencing:

x Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

X Bail/Detention Hearing

Conference Before a Judicia! Officer

Isl op ee

Defendaft’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

David K. Bertan

Print Counsel's Name

  

 

 

 

Print Defendant’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

nd (e

U.S. District Judge/U.S. Magistrate Judge

          

Date

 
